Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA

   MISTY DAWN LONG and
   DARREN WAYNE LONG,

                  Plaintiffs,

   v.                                                       Case No. 20-CV-181-JFH-JFJ

   ETHICON, INC., and
   JOHNSON & JOHNSON,

                  Defendants.

                                       OPINION AND ORDER

         This matter comes before the Court on the Motion for Partial Summary Judgment

  (“Motion”) [Dkt. No. 25], and Memorandum of Law in Support [Dkt. No. 26], filed by Defendant

  Ethicon, Inc. (“Ethicon”). The case began as part of multidistrict litigation in the United States

  District Court for the Southern District of West Virginia. In re Ethicon, Inc., Pelvic Repair System

  Prods. Liability Litig., No. 2:12-MD-02327 (S.D.W. Va.). In April 2020, the West Virginia Court

  ordered 51 of the multidistrict litigation’s cases to be transferred to appropriate jurisdictions. Dkt.

  No. 34. This case was directed to be transferred to this Court. Id. The transfer was completed on

  May 1, 2020. Dkt. No. 46.

         Ethicon filed the Motion and supporting brief in the West Virginia Court on October 17,

  2018. Dkt. No. 25; Dkt. No. 26. These filings addressed nine (9) claims within the Complaint,

  including a failure to warn claim (Count III). Id. Plaintiffs, Misty Dawn Long and Darren Wayne

  Long (collectively “Plaintiffs”), filed a Response on October 25, 2018, responding solely to

  Ethicon’s products liability failure to warn claim. Dkt. No. 27. Ethicon filed a Reply regarding

  the failure to warn claim on October 31, 2018. Dkt. No. 28. The parties stipulated to the dismissal




                                                    1
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 2 of 7




  of the remaining eight (8) counts and confirmed that Plaintiffs’ failure to warn claim is the only

  outstanding claim in the Motion. Dkt. No. 73.

         For the reasons set forth below, the Court grants the Motion.

                                             STANDARD

         “Summary judgment is appropriate if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

  of law.” Jones v. Kodak Med. Assistance Plan, 169 F.3d 1287, 1291 (10th Cir. 1999); Fed. R. Civ.

  P. 56(a). “A dispute is genuine when the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party, and a fact is material when it might affect the outcome of the suit

  under the governing substantive law.” Bird v. W. Valley City, 832 F.3d 1188, 1199 (10th Cir.

  2016). Only material factual disputes preclude the entry of summary judgment. Atl. Richfield Co.

  v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000).

         The movant bears the initial burden to demonstrate the absence of a genuine issue of

  material fact and its entitlement to judgment as a matter of law. Adler v. Wal-Mart Stores, Inc.,

  144 F.3d 664, 670-71 (10th Cir. 1998). If the movant carries this initial burden, “the burden shifts

  to the nonmovant to go beyond the pleadings and set forth specific facts that would be admissible

  in evidence in the event of a trial from which a rational trier of fact could find for the nonmovant.”

  Id. at 671. If the nonmovant demonstrates a genuine dispute as to material facts, the Court views

  the facts in the light most favorable to him. Ricci v. DeStefano, 557 U.S. 557, 586 (2009).




                                                    2
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 3 of 7




                               UNDISPUTED MATERIAL FACTS 1

         Ethicon developed a medical device called the TVT-O: a “mid-urethral sling” made of

  polypropylene mesh implanted near a woman’s bladder to reduce or prevent female stress urinary

  incontinence. The device provides support to the patient’s bladder and reduces abdominal pressure

  on the pelvic area. Board-certified gynecologist Dr. Darla Lofgren performed surgery on Plaintiff

  Misty Long in May 2015, including implantation of a TVT-O device. Mrs. Long had numerous

  post-surgical complications and eventually had the device removed by a different gynecologist.

                                             ANALYSIS

         A manufacturer is liable under Oklahoma product liability law if a plaintiff proves: (1) the

  manufacturer’s product was the cause of the plaintiff’s injury; (2) the defect existed in the product

  at the time it left the manufacturer’s control; and (3) the defect made the product unreasonably

  dangerous. Kirkland v. Gen. Motors Corp., 521 P.2d 1353, 1363 (Okla. 1974). A manufacturer

  has a duty to warn consumers of “potential dangers which may occur from the use of [a] product

  when it is known or should be known that hazards exist.” McKee v. Moore, 648 P.2d 21, 23 (Okla.

  1982). “[E]ven if a product is faultlessly designed . . . it may be considered unreasonably unsafe

  or defective if it is placed in the hands of the ultimate consumer without adequate warnings of the

  dangers involved in its use.” Id.

         Oklahoma recognizes the “learned intermediary” doctrine in product liability cases related

  to medical devices or drugs. Edwards v. Basel Pharms., 933 P.2d 298 (Okla. 1997); McKee, 648

  P.2d at 24. The doctrine sets out that a medical product “manufacturer's duty is to warn [a

  plaintiff’s] physician, who acts as a learned intermediary between the manufacturer and the



  1
     Both parties’ briefing is quite scant on factual detail, perhaps because the Motion was originally
  filed in the multidistrict litigation. The Court has drawn these facts from the record before it,
  particularly the deposition of Dr. Darla Lofgren filed as an exhibit to Plaintiffs’ Response.
                                                   3
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 4 of 7




  consumer,” because the physician “is in the best position to evaluate the patient's needs, [to] assess

  the benefits and risks of a particular therapy, and to supervise its use.” McKee, 648 P.2d at 24. It

  is a physician’s duty “to exercise independent judgment, taking into account [] knowledge of the

  patient as well as [of] the product.” Edwards, 933 P.2d at 300 (quoting Wooderson v. Ortho

  Pharm. Corp., 681 P.2d 1038, 1052 (Kan. 1984)). “In the absence of FDA regulations to the

  contrary, the manufacturer has no obligation to warn a consumer if the prescribing physician has

  been adequately warned of any adverse side effects.” McKee, 648 P.2d at 24.

         A rebuttable presumption arises in failure to warn cases that an adequate warning would

  have been read and heeded. Woulfe v. Eli Lilly & Co., 965 F. Supp. 1478, 1483 (E.D. Okla. 1997).

  In a case where the learned intermediary doctrine applies, the defendant “may rebut this

  presumption by establishing that although the prescribing physician would have ‘read and heeded’

  the warning or additional information, this would not have changed the prescribing physician’s

  course of treatment.” Eck v. Parke, Davis & Co., 256 F.3d 1013, 1019 (10th Cir. 2001) (applying

  Oklahoma law). If a defendant successfully rebuts the presumption, the burden shifts “rather

  heavily” back to the plaintiff. Id. “To submit the case to a jury, [the plaintiff] must either discredit

  the physician[’s] testimony or call into question the substance of the testimony, or otherwise

  demonstrate that the alleged failure to warn was the proximate cause of their injuries.” Id.

         Plaintiffs do not specify—and it is unclear to the Court—what warning Plaintiffs believe

  was lacking regarding the TVT-O device. Nevertheless, the Court will apply the rebuttable

  presumption that an adequate warning would have been read and heeded. The burden thus falls to

  Ethicon to demonstrate that the treating physician, Dr. Lofgren, would not have changed her course

  of treatment had she known additional information about the TVT-O device.




                                                     4
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 5 of 7




         The evidence before the Court unequivocally shows Dr. Lofgren was confident in her

  treating decision. Dr. Lofgren testified that in May 2015, when she performed surgery on Mrs.

  Long, she had done approximately 90 or more TVT-O surgeries. Dkt. No. 27-1 at 22:16-19. She

  still used the device at the time of her deposition in 2018 with results she described as “excellent”

  and “absolutely” an improvement to patients’ quality of life. Dkt. No. 27-1 at 24-25. Dr. Lofgren

  testified she believed use of the TVT-O is within the standard of care for gynecology [Dkt. No.

  27-1 at 38:14-17] and explained her reasons for using the device:

                 One, I'm comfortable with it, and I think it's always important when
                 you're placing something that it's the surgeon's comfort level and
                 experience with having good results with it in the past. I use this
                 device because it goes lateral. I don't have the injury into the bladder
                 like you do with the retropubic . . . . [So] one, I’m comfortable with
                 it. Two, I think it has less risk with it . . . .

                 [I]t changes women's lives. When you have incontinence and it
                 affects your life with your family and your job and just the way you
                 live every day, when patients come back and they've had a bladder
                 sling placed in and they no longer leak urine, their lives have
                 changed. That's the purpose of what we do is to help people . . . .
                 With the mid-urethral sling, I’m comfortable with the placement,
                 and I’m very happy with my results. And so I continue to use it.

  Dkt. No. 27-1 at 16:25-17:15, 24:8-14, 22-24.

         Dr. Lofgren testified repeatedly that her surgical decision-making process is based on her

  education and experience, not manufacturer product warnings. See, e.g., Dkt. No. 27-1 at 27:19-

  25, 38:19-21, 69:17-70:9, 158:7-19.       She described literature from manufacturers as “just

  supportive” [id. at 159:19-24] and said, “I don’t go by the manufacturer. I go by my education

  when I go to choosing what patients are candidates” to receive the TVT-O device [id. at 124:8-

  10]. Dr. Lofgren said she relies on diagnostic imaging, an exam, and a thorough medical history

  to make her decision for each patient, “not [on] what Ethicon said.” Id. at 123:7-10. In sum, Dr.




                                                    5
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 6 of 7




  Lofgren stated: “I don’t choose Ethicon because it’s Ethicon. I choose Ethicon because I’ve had

  success with this device, and I’ve had a lot of patient success.” Id. at 104:10-14.

         While Dr. Lofgren said she would have wanted to know additional information about the

  TVT-O device, she did not testify that she would have changed her treatment decision based on

  this knowledge. Dkt. No. 27-1 at 102:8-22. Dr. Lofgren believed that “if there’s a device that has

  supported data that says you shouldn’t be placing it,” the information would come through the

  medical education updates she received and the device would be taken out of the market. Id. at

  124:15-23, 125:5-8. Even after questioning from Plaintiff’s counsel regarding the allegedly

  undisclosed issues with the TVT-O device, 2 Dr. Lofgren testified that she believed Plaintiff was a

  good candidate for the TVT-O [id. at 120:17-19, 122:3-7, 123:11-14] and did not have any risk

  factors contraindicating the device [id. at 122:25-123:1]. Dr. Lofgren’s testimony is sufficient to

  rebut the presumption that an additional warning from Ethicon would have changed her treating

  decision. The burden thus shifts “rather heavily” back to Plaintiffs. Eck, 256 F.3d at 1019.

         Plaintiffs do not attempt to discredit Dr. Lofgren’s testimony or call into question the

  substance of her testimony. Quite the opposite: they cite to it repeatedly for the proposition that

  Dr. Lofgren “reli[ed] on Ethicon to inform her of the risks she was unaware of through Ethicon’s

  written materials.” Dkt. No. 27 at 5. The Court finds that the uncontroverted evidence does not

  support this characterization. As discussed above, Dr. Lofgren repeatedly testified that it was her

  experience and education, not Ethicon’s warnings, that guided her treatment decision. Plaintiffs




  2
     Although the parties do not specifically brief what information was allegedly omitted from
  Ethicon’s warnings, it is the Court’s impression from their arguments and Dr. Lofgren’s deposition
  transcript that the TVT-O device implanted in Mrs. Long allegedly had rough, abrasive edges that
  put it at risk of fraying, twisting, or moving around within the implantation area.
                                                   6
Case 4:20-cv-00181-JFH-JFJ Document 74 Filed in USDC ND/OK on 09/01/21 Page 7 of 7




  introduce no other evidence that Ethicon’s alleged failure to warn was the proximate cause of their

  injuries. Summary judgment is proper.

         IT IS THEREFORE ORDERED that the Motion for Partial Summary Judgment filed by

  Defendant Ethicon Inc. [Dkt. No. 25] is GRANTED.

     Dated this 1st day of September 2021.

                                                       _______________________________
                                                       JOHN F. HEIL, III
                                                       UNITED STATES DISTRICT JUDGE




                                                  7
